NOTICE OF ALLOWABILITY
Allowable Subject Matter
	
	Claims 12-31 are allowed.
The following is an examiner's statement of reason for allowance:
 This limitation of: wherein the movement control section adjusts movement velocity of the total gravity center position in a manner that the movement velocity decreases as the total gravity center position becomes farther from a center position of the flying body, in combination with the other elements of claim 12 are not taught or fairly suggested in the prior art of record.
This limitation of: wherein the movement control section adjusts movement velocity of the total gravity center position in a manner to increase as the total gravity center position becomes closer to a center position of the flying body, in combination with the other elements of claim 20 are not taught or fairly suggested in the prior art of record.
This limitation of: wherein in a case where movement velocity of the total gravity center position in a first region between the movement limit and the first virtual lines is a first velocity V1, the movement velocity of the total gravity center position in a second region between the first virtual lines and the second virtual lines is a second velocity V2, and the movement velocity of the total gravity center position in a third region inside the second virtual lines is a third velocity V3, the movement control section adjusts the movement velocity such that V1 < V2 < V3 is established, in combination with the other elements of claim 28 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661

/SZE-HON KONG/Primary Examiner, Art Unit 3661